Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to a final Office action mailed on 09/03/2021 ("09-03-21 Final OA"), the Applicant canceled claim 22 on 11/25/2021.
Currently, previously-indicated allowed claims 1, 4-6 and 8-21 are pending.

Response to Arguments
Applicant's cancelation of claim 22 has overcome the 35 U.S.C. 102(a)(1) rejection of claim 22 as being anticipated by Kaneko set forth starting on page 3 under line item number 1 of the 09-03-21 final OA.

Allowable Subject Matter
Claims 1, 4-6 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 4-6 and 8-21 are allowed for the same reason stated starting on page 4 under line item number 2 of the 09-03-21 Final OA.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408).  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
30 November 2021